      Case 4:17-cv-07142-HSG Document 143 Filed 12/02/20 Page 1 of 4




     Nicole Lavallee (SBN 165755)
 1   Kristin J. Moody (SBN 206326)
 2   A. Chowning Poppler (SBN 272870)
     BERMAN TABACCO
 3   44 Montgomery Street, Suite 650
     San Francisco, CA 94104
 4   Telephone: (415) 433-3200
     Facsimile: (415) 433-6382
 5
     Email: nlavallee@bermantabacco.com
 6           kmoody@bermantabacco.com
             cpoppler@bermantabacco.com
 7
     Counsel for the Lead Plaintiff Plymouth County Group
 8   and Co-Lead Counsel for the Class
 9

10
                               UNITED STATES DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12
                                       OAKLAND DIVISION
13
                                        )
14   IN RE AQUA METALS, INC. SECURITIES )           Case No.: 4:17-cv-07142-HSG
     LITIGATION                         )
15                                      )           STIPULATION AND ORDER TO
                                        )           DEFER CASE MANAGEMENT
16                                                  CONFERENCE
                                        )
17                                      )
                                        )
18                                      )
                                        )
19                                      )
20                                      )
                                        )
21

22

23

24

25

26

27

28   STIPULATION TO DEFER CASE MANAGEMENT CONFERENCE & ORDER
     No.: 4:17-cv-07142-HSG
      Case 4:17-cv-07142-HSG Document 143 Filed 12/02/20 Page 2 of 4




 1   Pursuant to Local Rule 6.2, the Parties respectfully request the following:

 2           WHEREAS, the above-captioned case is currently pending before this Court;

 3           WHEREAS, this Court scheduled a case management conference for December 8, 2020;

 4           WHEREAS, the parties have a mediation scheduled for December 9, 2020;

 5           WHEREAS, in light of the December 9, 2020 mediation, the parties agree that the case

 6   management conference should be deferred.

 7           THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the

 8   respective parties hereto, that:

 9           1.      The case management conference be set for January 12, 2021.

10           IT IS SO STIPULATED.

11    DATED: December 1, 2020
                                                   Respectfully submitted,
12

13                                                 BERMAN TABACCO

14                                                 By:    /s/ Nicole Lavallee
                                                         Nicole Lavallee
15

16                                                 Nicole Lavallee
                                                   Kristin J. Moody
17                                                 A. Chowning Poppler
                                                   44 Montgomery Street, Suite 650
18                                                 San Francisco, CA 94104
                                                   Telephone: (415) 433-3200
19                                                 Facsimile: (415) 433-6382
20                                                 Email: nlavallee@bermantabacco.com
                                                           kmoody@bermantabacco.com
21                                                         cpoppler@bermantabacco.com

22                                                 Leslie R. Stern
                                                   BERMAN TABACCO
23                                                 One Liberty Square
24                                                 Boston, MA 02109
                                                   Telephone: (617) 542-8300
25                                                 Facsimile: (617) 542-1194
                                                   Email: lstern@bermantabacco.com
26

27

28   STIPULATION TO DEFER CASE MANAGEMENT CONFERENCE & ORDER
     No.: 4:17-cv-07142-HSG                                                                     1
      Case 4:17-cv-07142-HSG Document 143 Filed 12/02/20 Page 3 of 4




                                                 Shannon L. Hopkins
 1                                               Stephanie A. Bartone
 2                                               LEVI & KORSINSKY, LLP
                                                 1111 Summer Street, Suite 403
 3                                               Stamford, CT 06905
                                                 Telephone: (203) 992-4523
 4                                               Facsimile: (212) 363-7171
                                                 Email: shopkins@zlk.com
 5
                                                        sbartone@zlk.com
 6
                                                 Rosemary M. Rivas
 7                                               LEVI & KORSINSKY, LLP
                                                 388 Market Street, Suite 1300
 8                                               San Francisco, CA 94111
                                                 Telephone: (415) 373-1671
 9
                                                 Facsimile: (415) 484-1294
10                                               Email: rrivas@zlk.com

11                                               Counsel for the Lead Plaintiff Plymouth County
                                                 Group and Co-Lead Counsel for the Class
12

13
      DATED: December 1, 2020                    GREENBERG TRAURIG, LLP
14
                                                 By:    /s/ Michael R. Hogue
15                                                      Michael R. Hogue
16                                               Michael R. Hogue
17                                               4 Embarcadero Center, Suite 3000
                                                 San Francisco, CA 94111
18                                               Telephone: (415) 655-1300
                                                 Facsimile: (415) 707-2010
19                                               Email: hoguem@gtlaw.com
20
                                                 Robert A. Horowitz (pro hac vice)
21                                               Met Life Building, 200 Park Avenue
                                                 New York, NY 10166
22                                               Telephone: (212) 801-9200
                                                 Facsimile: (212) 801-6400
23
                                                 Email: horowitzr@gtlaw.com
24
                                                 Counsel for Defendants Aqua Metals, Inc.,
25                                               Thomas Murphy, and Selwyn Mould

26

27

28   STIPULATION TO DEFER CASE MANAGEMENT CONFERENCE & ORDER
     No.: 4:17-cv-07142-HSG                                                                       2
      Case 4:17-cv-07142-HSG Document 143 Filed 12/02/20 Page 4 of 4




      DATED: December 1, 2020                    WILSON SONSINI GOODRICH & ROSATI,
 1                                               P.C.
 2
                                                 By:    /s/ Steven M. Schatz
 3                                                      Steven M. Schatz

 4                                               Steven M. Schatz
                                                 Dylan Grace Savage
 5
                                                 Alexander K. Brehnan
 6                                               650 Page Mill Road
                                                 Palo Alto, CA 94304-1050
 7                                               Telephone: (650) 493-9300
                                                 Facsimile: (650) 565-5100
 8                                               Email: sschatz@wsgr.com
                                                        dsavage@wsgr.com
 9
                                                        abrehnan@wsgr.com
10
                                                 Counsel for Defendant Stephen R. Clarke
11

12                                            ORDER
13   It is hereby ordered that:

14          1.      The case management conference shall be moved to January 12, 2021.

15   PURSUANT TO STIPULATION, IT IS SO ORDERED.

16
17
     DATED:            12/2/2020
18                                              HON. HAYWOOD S. GILLIAM, JR.
                                                UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28   STIPULATION TO DEFER CASE MANAGEMENT CONFERENCE & ORDER
     No.: 4:17-cv-07142-HSG                                                                3
